Citation Nr: 1456006	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  11-12 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right eye disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1998 to December 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2010 and November 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The issue of an increased rating for the Veteran's service-connected scar above his right eye has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The Veteran's claim file is electronic and the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files.

In July 2014, the Board remanded this appeal.  As discussed below, the requested development has been completed and the appeal is ripe for adjudication upon the merits.


FINDING OF FACT

The competent evidence of record does not demonstrate that the Veteran suffers from a right eye disability that is attributable to his active duty military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a right eye disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (Supp. 2013); 38 C.F.R. § 3.303 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473   (2006).  The duty to notify was satisfied in an August 2010 letter to the Veteran.  The November 2010 rating decision was issued after this notification letter.

The duty to assist has also been satisfied.  The Veteran's service treatment records, post-service medical records and lay statements from the Veteran are in the claims file and were reviewed in connection with his claim.  The Veteran has not identified any additional outstanding evidence in this matter that could be used to substantiate his service connection claim.

The Veteran was afforded VA examinations in August 2010 and September 2014 in connection with his service connection claim.  The examiners reviewed the Veteran's claims file, considered the Veteran's pertinent medical history, statements and reported history; performed all appropriate diagnostic tests; described the Veteran's disability in sufficient detail; and described the functional effects caused by the Veteran's disability.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports are thorough and supported by findings pertinent to the rating criteria.  Thus, the Board finds that the VA examinations afforded the Veteran in this case are an adequate basis on which to adjudicate his claim.

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Further, review of the record reveals that the Agency of Original Jurisdiction (AOJ) complied with the directives contained in the July 2014 Board remand, to include obtaining the VA examination with the requested consideration of the evidence of record.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

The Veteran contends that he suffers from residuals of right eye trauma that was incurred during active service.

The Veteran's June 1997 entrance examination report notes normal clinical findings for the "head, face, neck and scalp," as well as normal findings for the eyes, ophthalmoscopic, pupils, and ocular motility.  In his June 1997 Report of Medical History, the Veteran denied experiencing frequent or severe headaches, dizziness or fainting spells, a head injury, or eye trouble.

A February 2000 service treatment record notes that the Veteran was injured in a boat-lowering detail in which he was hit in the head.  According to the treatment record, witnesses reported that the Veteran never lost consciousness, but the Veteran did not recall what happened when questioned by the examiner.  He was assessed as having eyebrow and chin lacerations.  A follow-up treatment record notes the Veteran's reports of dizziness.  Sutures were placed over the Veteran's right eye.  He was diagnosed with a "soft tissue laceration/mild concussion."  A March 2000 treatment record notes that x-rays were ordered to rule out a fracture related to the Veteran's blunt trauma to the right supraorbital region.  A follow-up treatment record from that same month notes that x-rays were negative and "being sent to radiologist for further testing."  The Veteran was noted to have edema of the right orbital socket, there was circumscribed swelling around the injury and mild tenderness.  The Veteran was assessed with a "resolving head injury."

In his September 2004 Report of Medical History, the Veteran indicated that he had suffered a head injury, memory loss or amnesia.  The examiner's comments also note the Veteran's head injury and states there are "no sequelae."  His September 2004 separation examination report noted normal clinical findings for the head, face, neck and scalp, as well as normal findings for the eyes, pupils, ocular motility and ophthalmoscopic.  No eye condition was noted in the separation exam report.

A July 2010 VA optometry consult record notes that the Veteran was diagnosed with simple myopia and a traumatic eye injury from 2000 with possible optic nerve injury.

In August 2010, the Veteran was afforded a VA eye examination where he reported having reduced vision, peripheral vision loss, pain in the region of the scar above his right eye and headaches as a result of an eye injury in service.  The examiner noted that a review of the Veteran's medical history showed no history of ocular surgeries or trauma.  On evaluation, the Veteran's best corrected distance visual acuity was 20/20 in his right eye.  The examiner indicated that the Veteran's pupils were equally round and reactive to light without signs of afferent defect.  The extra ocular muscles showed a full range of motion and the Veteran's lids and lashes were clear.  The Veteran's corneas and conjunctive were normal and his irises were within normal limits without signs of neovascularization.  The optic nerves were pink and healthy with distinct borders and no signs of atrophy or neovascularization.  The Veteran's maculae were reported as flat and dry without signs of edema and his peripheral retinas were intact without holes, tears, or detachments in each eye.

The VA examiner reported that the Veteran had no objective ocular complications which would account for his subjective concerns or peripheral visual field loss.  The examiner indicated that the Veteran had no optic atrophy or different pupil defect, which is typically noted with unilateral peripheral vision loss.  The examiner failed to diagnose a right eye condition and reported that the Veteran's ocular health on examination was unremarkable.  The examiner also noted that there was significant variation in the Veteran's subjective testing results which was not consistent with the objective findings.

A January 2012 VA treatment record notes an assessment of photophobia "likely as not from head injury" but does not provide any further assessment as to the etiology of the Veteran's condition.  A February 2012 VA neurology consult notes findings of hyperesthesia of the skin atop the right eyebrow with pinprick and soft touch and assessments of right-sided eye pain with headaches, likely secondary to nerve disturbance of the superior orbital nerve.  A June 2013 VA neurology consult report reflects that the Veteran was assessed with post traumatic localized headache/neuralgic pain in the supraorbital nerve branch of the right trigeminal nerve ophthalmic division.

In September 2014, the Veteran was scheduled for a VA examination for his right eye.  The VA examiner noted after an in-person examination and a review of the Veteran's VA claims file that he does not now have and has never been diagnosed with an eye condition other than congenital or developmental errors of refraction.  Upon examination, the Veteran's uncorrected distance visual acuity in his right eye was 20/40 or better, and his uncorrected near visual acuity was 20/40 or better.  His pupils were found to be round and reactive to light, there was no afferent pupillary defect present.  The Veteran did not have anatomical loss, light perception only, extremely poor vision or blindness of either eye.  The Veteran did not have a corneal irregularity that resulted in severe irregular astigmatism, and he was not found to have diplopia.  An internal eye exam was found to be normal bilaterally, the Veteran was not found to have a visual field defect or a condition that may result in a visual field defect.

Cranial nerves II, III, IV, VI and VII were found to be intact.  The ophthalmic branch of the fifth (trigerminal) nerve was intact, as corneal sensitivity was retained, except for minimal sensory change localized to the dermal scar area.  Light touch and pin prick were preserved over the entire frontal area bilaterally, although the examiner noted that the Veteran's response indicated sensation was somewhat "different" in the area of the scar over the right orbit.  There was no hypesthesia or anesthesia elicited.  There were also no positive findings to support an ophthalmic etiology for the Veteran's complaint of photosensitivity.  The examiner stated that the mild sensory skin changes adjacent to the right supraorbital scar were distinct from and unrelated to any orbital pain or pressure symptoms.  Further, the examiner stated that these are likely related to sinusitis or other etiologies. 

The VA examiner stated that while there was agreement that the Veteran's supraorbital scar and localized mild sensory symptoms were related to his in-service laceration, there was no objective support for a finding of additional disabilities related to the Veteran's right eye, "i.e. right orbital pressure and pain."  The examiner further stated that the Veteran's complaints of right orbital pressure/pain was distinct from any involvement of the supra orbital branch of the ophthalmic branch of the trigeminal nerve.  Sensory changes are confined to the immediate area surrounding the dermal scar and are objectively mild.  The VA examiner stated that exam findings of asymmetrical tenderness to palpation of the ethmoid sinus wall was a significant diagnostic element and, together with MRI evidence of sinusitis, provided an adequate explanation for the Veteran's right orbital symptoms.  The VA examiner concluded that objectively there are no positive exam findings in the eyes to explain the Veteran's subjective symptoms of photosensitivity.  There is no objective evidence for involvement of cranial nerves other than the localized mild sensory changes at the scar.  

Upon review of the evidence, the preponderance of the evidence weighs against a finding of a right eye disability at any time in appellate status.  Congress has specifically limited entitlement to service connection for disease or injury to cases where such in-service events have resulted in a current disability.  See 38 U.S.C.A. § 1110, 1131.  Thus, without "competent evidence of current disability," there can be no award of service connection.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Here, in the examination report obtained upon remand, the examiner, as requested considered all the evidence of record in detail, and provided a thorough and well-reasoned opinion with rationale that essentially found that the Veteran did not have an acquired right eye disability at any time during this appeal.  In this regard, the Board highlights that congenital or developmental defects, refractive error of the eye, are not for service connection.  38 C.F.R. § 3.303(c).  Importantly, the examiner found no trauma related injury to the eye, other that the scar above the eye for which service connection has already been established.

Statements from the Veteran are not sufficient on their own to prove that he has a diagnosed right eye disability.  Under certain circumstance, lay evidence can be competent and sufficient to establish the etiology or diagnosis of a condition.  Davidson v. Shinseki, 581 F.3d 1313 (2009).  However, such etiological evidence is only competent to the extent that it relies on observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  In this case, the Veteran does not claim that he has the medical expertise to diagnose an underlying disability.  Here, the diagnosis of a specific right eye disability requires, in the Board's judgment, specific training.  Although the Veteran can attest to pain, here, he is not competent to provide a pathology or diagnosis for that pain.  The examiner, in the September 2014 report, considered the Veteran's lay testimony and the medical evidence of record and opined that there was no disability, with adequate rationale for that opinion.  

Under the circumstances, the Board finds that a preponderance of the evidence is against the Veteran's claim seeking service connection for a right eye disability.  Because the evidence fails to establish that the Veteran has, at any point during the pendency of his claim, been diagnosed as having a right eye disability, the claim must be denied.  

In finding that service connection for a right eye disability is not warranted, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a right eye disability is denied.



____________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


